 180DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDStructuralFinishing,IncandGeneral Teamsters,Chauffeurs,Warehousemen&HelpersLocal982, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of Amer-ica, AFL-CIOandTammy L CastropConsolidatedMarketing Network,Inc, and Struc-turalFinishing,IncandGeneral Teamsters,Chauffeurs,Warehousemen&HelpersLocal982, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,AFL-CIO Cases 31-CA-12094, 31-CA-12180, and 31-CA-13075March 14, 1989SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn July 16, 1987, the National Labor RelationsBoard issued its Decision and Order in this case directing Structural Finishing, Inc (the Respondent)to reinstate employees Richard (Rick) Ryder andTammy Castrop (Higgins) and to make them wholefor any loss of earnings they may have incurred asa result of the Respondent's unfair labor practices 1On April 29, 1988, the United States Court of Ap-peals, for the Ninth Circuit, entered its judgmentenforcing the Board's Order 2 On June 10, 1988,the Regional Director for Region 31 issued a back-pay specification and notice of hearing that setforth specifically and in detail the backpay computations for the net backpay due to the above-namedemployees On September 15, 1988, the Respondentfiled an answer admitting in part and denying inpart the backpay specificationOn December 12, 1988, the General Counselfiledwith the Board a Motion for Summary Judg-ment with Respect to the Computation of GrossBackpay,with exhibits attachedThe GeneralCounsel'smotion alleged that the Respondent'sanswer failed to satisfy the requirements of Section102 54 of the Board's Rules and Regulations whichrequires,inter alia,that any denial to the grossbackpay formula set forth an applicable theory orsupporting figures for its denialOn December 15,1988, the Board issued a Notice to Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted The Respondentfailed to file a response to the Notice to ShowCause1284 NLRB 981On November 20 1987the Board issued an Ordercorrecting its July1987 Orderto add the inadvertently omitted name ofthe Respondent Consolidated Marketing Network Incwhich had beenfound to be an alter ego of Structural Finishing Inc Thusthe two Respondents herein arecollectivelyreferred to as the Respondent2 The court sjudgment was not publishedThe National Labor Relations Board has delegat-ed its authority in this proceeding to a threemember panelOn the entire record in this proceeding, theBoard makes the followingRuling on Motion for Summary JudgmentSection 102 56(b) and(c) of theBoard'sRulesand Regulations,3 states(b)Contentsof theanswer tospecification-The answer shall specifically admit,deny, orexplain each and every allegation of the speci-fication,unless the respondent is withoutknowledge,inwhich case the respondent shallso state,such statement operating as a denialDenials shall fairly meet the substance of theallegations of the specification at issueWhen arespondent intends to deny only a part of anallegation,the respondent shall specify somuch of it as is true and shalldeny only theremainderAs to all matters within the knowl-edge of the respondent, including but not lim-ited to the various factors entering into thecomputation of gross backpay, a general denialshall not sufficeAs to suchmatters,if the re-spondent disputes either the accuracy of thefigures in the specification or the premises onwhich they are based,the answer shall specifi-cally state the basis for such disagreement, set-ting forth in detail the respondent's position asto the applicable premises and furnishing theappropriate supporting figures(c)Effect of failure toanswer orto plead spe-cificallyand in detailto backpay allegations ofspecification-If the respondent fails to file anyanswer to the specification within the timeprescribed by this section,theBoard may,either with or without taking evidence in sup-port of the allegations of specification andwithout further notice to the respondent, findthe specification to be true and enter suchorder as may be appropriate If the respondentfiles an answer to the specification but fails todeny any allegation of the specification in themanner required by paragraph(b) of this sec-tion,and the failure so to deny is not adequate-ly explained,such allegation shall be deemedto be admitted to be true,and may be so foundby theBoard without the taking of evidencea Formerly Sec 102 54 The Board amended its rules governing proceedings concerning compliance with Agency orders effective November13 1988 The substance of former Secs 102 54 and 102 55 has been incorporated into Sec 102 56 as revised and former Sec 102 56 with somemodification has become the new Sec102 57while the substance offormer Sec 102 57 has become par(c) of the new Sec 102 55 in therevised rules293 NLRB No 28 STRUCTURALFINISHING181supporting such allegation, and the respondentshall be precluded from introducing any evi-dence controverting the allegationThe Motion for Summary Judgment submits thattheRespondent has failed to comply with theBoard'sRules in that its answer is unclear as towhether it is denying the gross backpay computa-tion for the entire period or for only certain quar-ters, that the Respondent's general denial of para-graphs 2 and 3 in the specification concerning thetotal gross backpay owed did not "fairly meet thesubstance of the allegations denied",'and that theRespondent did not properly dispute "either theaccuracy of the figures in the specification or thepremiseson which they are based " The Motionalso contends that the Respondent did not specifi-cally state the basis for its disagreement with thebackpay specification or set forth in detail its posi-tion as to the applicable premises and furnish theappropriate supporting figuresWe agree with the General Counsel that the Re-spondent's answer to the gross backpay allegationsdoes not conform to the Board's rules as to matterswithin the Respondent's knowledge The answer toparagraph 2 of the backpay specification essentiallydisputes the hourly formula used by the GeneralCounsel by denying the number of hours workedby the discrimmatees during the periods immediate-ly preceding their discharges It does not elaboratefurther and proffers no hourly figures worked bythe discrimmatees during those periodsNeitherdoes it submit reasons why the hours set forth inthat paragraph of the specification are not repre-sentative of the hours the discriminatees wouldhave worked during the backpay period, nor whatitbelieves the hours for them should have beencalculated to be and the basis for that calculation 5* Par 2 alleges the amountof pay eachdiscnmmatee would haveearned during the backpay period based on the number of hours workedduring the period just prior to the discharge and the rate of pay in effectduring the backpay period Par 3 alleges the gross backpay for each discnmmatee for each quarter of the backpay period and the computationalmethod used to arrive at those totals5The remainder of the Respondents answer to par 2 of the specification is also vague and confusing and therefore insufficient to place grossbackpay in issue The answer gives purported figures of pay for Castropduring what presumably were her last two pay periods before her discharge There is no explanation how these figures were reached nor is itclear from the figures themselves what they actually represent In anyevent they do not contradict the General Counsels gross backpay cornputations as to Castrop Similarly the answer s denial of the applicablepay rate for Ryder through the expiration of Respondent Structural Finishing s contract appears to have little if any relevance Ryder s backpayThe answer to paragraph 3 just denies the quarter-ly gross backpay of the discnminatees as set forthin the specificationAll of these allegations deniedby the Respondent pertain to subjects clearlywithin the Respondent's knowledge, and the Re-spondent's failure to state the basis for the denialscontravenes the requirements of the Board's RulesMoreover, the Respondent has not filed any re-sponse to the Notice to Show Cause or offered anyexplanation for its failure to deny the allegations inthe manner required by Section 102 56(b) and (c)As the Respondent has failed to deny the allegations in the manner prescribed in Section 102 56 (b)and (c) or to explain adequately its failure to do so,Section 102 56 (c) requires that such allegations bedeemed admitted to be true Accordingly, we findthe alleged amounts of gross backpay to be trueFurther,we shall grant the General Counsel'sMotion for Summary Judgment as it pertains to thegross backpay allegations of the backpay specifica-tion and the Respondent is precluded from intro-ducing any evidence controverting themORDERIt is ordered that the General Counsel's Motionfor Summary Judgment is granted with respect tothe gross backpay of Richard (Rick) Ryder andTammy Castrop (Higgins) as set forth in the backpay specificationIT IS FURTHER ORDERED that this proceeding isremanded to the Regional Director for Region 31for the purpose of issuing a notice of hearing andscheduling the hearing before an administrative lawjudge,which shall be limited to taking evidenceconcerning the interim earnings of Richard (Rick)Ryder and Tammy Castrop (Higgins)IT IS FURTHER ORDERED that the administrativelaw judge shall prepare and serve on the parties asupplemental decision containing findings of fact,conclusions of law, and recommendations based onall the record evidence Following service of theadministrative law judge's decision on the parties,the provisions of Section 102 46 of the Board'sRules shall be applicableperiod did not begin until April 29 1983 the day before the contract expeed Further the pay rate for Ryder as set forth in the specification forthe backpay period is the same rate the Respondent acknowledges waspaid by Respondent Consolidated Marketing Respondent Structural Finishing s alter ego In these circumstances the Respondent s answer doesnot raise any discernible issue with respect to Ryder s gross backpay